                    Case 1:19-cr-00118-SPW Document 45 Filed 10/23/20 Page 1 of 8
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 19-118-BLG-SPW-
 JASON DEAN MORROW                                                         USM Number: 17800-046
                                                                           Steven C. Babcock
                                                                           Defendant's Attorney



THE DEFENDANT:
 K!   pleaded guilty to count                            1 of the Indictment, filed 9/16/2019
      pleaded nolo contendere to count(s) which
 □
       was accepted by the court
       was found guilty on count(s) after a plea of
 □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 18:9220. F Prohibited Person In Possession Of A Firearm and Criminal                             12/02/2018
 Forfeiture 18:924(D).




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


       It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             October 23, 2020
                                                             Dale of Imposition of Jiidgmcni




                                                             Signature of Judge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Tille of Judge

                                                             October 23, 2020
                                                             bale
Case 1:19-cr-00118-SPW Document 45 Filed 10/23/20 Page 2 of 8
Case 1:19-cr-00118-SPW Document 45 Filed 10/23/20 Page 3 of 8
Case 1:19-cr-00118-SPW Document 45 Filed 10/23/20 Page 4 of 8
Case 1:19-cr-00118-SPW Document 45 Filed 10/23/20 Page 5 of 8
Case 1:19-cr-00118-SPW Document 45 Filed 10/23/20 Page 6 of 8
Case 1:19-cr-00118-SPW Document 45 Filed 10/23/20 Page 7 of 8
Case 1:19-cr-00118-SPW Document 45 Filed 10/23/20 Page 8 of 8
